Citation Nr: 1104429	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-23 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for the 
Veteran's service-connected posttraumatic stress disorder (PTSD), 
including whether a total rating based on individual 
unemployability (TDIU) is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1967 to September 
1968.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 decision by the Department of Veterans 
Affairs (VA) Buffalo, New York Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Veterans Law Judge in August 2010.  A 
transcript of the hearing has been associated with the claims 
folder.


FINDING OF FACT

Over the course of the appeals period, the Veteran's PTSD has 
been manifested by occupational and social impairment with 
reduced reliability and productivity, but not occupational and 
social impairment with deficiencies in most areas.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for 
the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 
4.125, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity to the several grades of disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider whether 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings," 
whether it is an initial rating case or not.  Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

A review of the history of the Veteran's claim is instructive.  
The Veteran first sought service connection for PTSD in May 2007.  
His claim was denied in a September 2007 rating decision on the 
basis that he had not submitted sufficient information regarding 
his claimed stressors.  The Veteran filed a Notice of 
Disagreement in October 2007.  After he submitted more detailed 
information regarding his claimed stressors, the Veteran 
underwent a VA examination in May 2008.  The RO then granted the 
Veteran's claim for service connection for PTSD in a July 2008 
decision, assigning a 30 percent rating.

The Veteran filed a timely Notice of Disagreement with the rating 
that was assigned.  In its April 2009 Statement of the Case, the 
RO increased the Veteran's rating to 50 percent, effective the 
date of his original claim.  The Veteran filed a timely 
Substantive Appeal.  The RO issued a Supplemental Statement of 
the Case in August 2009, and the Veteran testified in a Travel 
Board hearing in August 2010. 

PTSD is evaluated pursuant to the General Rating Formula for 
Mental Disorders, found at 38 C.F.R § 4.130, Diagnostic Code (DC) 
9411.  Under the General Rating Formula, a 50 percent rating is 
warranted when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to 
constitute an exhaustive list, but rather serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 
(1998), the U.S. Court of Appeals for Veterans Claims (Court) 
held that VA regulations require that when the symptoms and/or 
degree of impairment due to a veteran's service-connected 
psychiatric disability cannot be distinguished from any other 
diagnosed psychiatric disorders, VA must consider all psychiatric 
symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  See 
38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder 
should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses 
many times will include an Axis V diagnosis, or a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health illness.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  A GAF 
score of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF score of 41 to 50 indicates that the examinee 
has serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable to 
keep a job).  A GAF score of 31 to 40 indicates that the examinee 
has some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed person 
avoid friends, neglects family, and is unable to work).

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with a veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Here, the Veteran contends that his service-connected PTSD is 
productive of a symptomatology more severe than the 50 percent 
rating currently assigned.  For the reasons that follow, however, 
the Board finds that 50 percent rating to be warranted.  

As stated above, a 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

The medical and lay evidence show that the Veteran suffers from 
many of the symptoms enumerated by the diagnostic code.  The 
medical evidence in this case consists of a March 2007 record 
from the Rochester Vet Center, the Veteran's May 2008 VA PTSD 
examination, and records of the Veteran's VA outpatient 
treatment.  

In his Vet Center appointment, the Veteran described suffering 
from nightmares and poor sleep.  He described himself as 
depressed and lacking motivation.  He also stated that he had 
difficulty in establishing relationships with his friends and 
family.  

In his May 2008 VA PTSD examination, the examiner stated that the 
Veteran was clean, neatly groomed and casually dressed.  He noted 
that though the Veteran was cooperative and friendly, his affect 
was constricted and flat and his mood was depressed and fearful.  
The Veteran was oriented to person, time and place, and his 
thought process and content were unremarkable.  He suffered from 
no delusions or hallucinations, and he understood the outcome of 
his behavior.  His remote, recent, and immediate memory were all 
normal.  The Veteran was noted to suffer from sleep impairment 
and panic attacks.  The Veteran also related that he contemplated 
suicide in 2006.  The Veteran was noted to have poor impulse 
control.  

Records of the Veteran's VA outpatient psychiatric treatment are 
consistent with the findings from the VA examination.  In May 
2008, the Veteran was noted to be anxious, but not suffering from 
hallucinations or delusions.  He was again described as anxious 
in October 2008.  In April 2009, the Veteran was described as 
having a good affect.  The Veteran stated that though he had 
memories of Vietnam, they were not intrusive.  

The Veteran submitted other private medical records, but these 
records are of little probative value in this decision as they 
date from before the appeals period.  The Board does note, 
however, that these records show that the Veteran was suffering 
from symptoms consistent with those in other medical records.  

In both letters and testimony, the Veteran describes himself as 
suffering from symptoms similar to those noted in the medical 
records.  In a June 2007 letter, the Veteran stated that though 
he was employed for 30 years, he always had attendance problems.  
In a June 2009 letter, the Veteran stated that he suffered from 
panic attacks and depression, and that he had trouble maintaining 
relationships with others.  

In his August 2010 Travel Board hearing, the Veteran described 
the symptoms from which he suffered.  The Veteran stated that he 
lives alone and has not been in a relationship for the last four 
years.  He stated that he has a good relationship with two of his 
three children.  He described his mood as labile.  He stated that 
he is often angry and impulsive with poor judgment.  The Veteran 
described his sleep impairment and nightmares, and he described 
himself as depressed.  This testimony largely mirrors the 
Veteran's earlier testimony from an April 2008 hearing with a 
Decision Review Officer.  

As the Veteran's statements and testimony have remained 
consistent over time and are consistent with the medical evidence 
of record, the Board finds the Veteran to be competent and 
credible in describing his symptoms.  

More importantly, the Board finds that these symptoms result in 
occupational and social impairment with reduced reliability and 
productivity.  The Veteran was employed for 30 years and retired 
in August 2007.  Though the Veteran described his attendance as 
poor and noted that he was often close to being fired, he was 
nonetheless employed for three decades.  Further, the Veteran 
stated that he maintains a good relationship with two of his 
three children, though his relationship with one son is strained.  
These descriptions are consistent with occupational and social 
impairment with reduced reliability and productivity, warranting 
the 50 percent rating assigned.  As the Veteran's symptoms and 
their effects have remained consistent over the appeals period, 
staged ratings are not appropriate. 

The Board also notes that the Veteran's GAF scores are consistent 
with the 50 percent rating assigned.  The VA examiner assigned 
the Veteran a GAF score of 54.  A psychiatric outpatient note 
from that same month assigned the Veteran a GAF score of 62.  His 
score dipped to 54 in October 2008, but rebounded to 65 by April 
2009.  As stated above, a GAF of 61 to 70 is indicative of some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well.  A GAF 
score of 51 to 60 is defined as moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  These 
scores are thus consistent with the 50 percent rating assigned.  

While the Veteran's symptomatology and the effects it produces 
warrant the 50 percent rating assigned, it is clear that this 
symptomatology does not rise to the level of the70 percent 
rating.  

Again, a 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130.

Neither the medical nor the lay evidence describes the Veteran as 
suffering from the symptoms enumerated by the 70 percent rating.  
The only symptom listed above from which the Veteran is 
consistently described as suffering is impaired impulse control.  
Otherwise, his symptoms do not rise to the level of the 70 
percent rating.  Since 2006, the Veteran has not suffered from 
suicidal ideation.  The Veteran has not been found to suffer from 
obsessional rituals.  His speech has not been described as 
illogical, obscure, or irrelevant.  Though the Veteran has had a 
difficulty in establishing and maintaining relationships, he does 
not have an inability to do so.  The Veteran himself mentioned 
that he can let his hygiene slip, but the medical evidence all 
describes the Veteran as clean in appearance and state that he 
has the ability to maintain his hygiene and has no problems with 
the activities of daily living. 

The symptoms that the Veteran does suffer from do not result in 
the occupational and social impairment with deficiencies in most 
areas as required for the 70 percent rating.  The May 2008 VA 
examination did not conclude that the Veteran's symptoms lead to 
occupational and social impairment with deficiencies in most 
areas.  Also, as described above, the Veteran worked at a job for 
30 years and maintains relationships with his family.  Though the 
evidence shows that the Veteran's PTSD symptomatology negatively 
affected his occupational and social functioning, the evidence 
has not shown that his impairment rises to the level required for 
a 70 percent rating. 

The Veteran's disability is also not so severe as to warrant an 
extraschedular rating.  As outlined by the Court of Appeals for 
Veterans Claims (Court), the Board uses a three-step inquiry to 
determine whether an extraschedular rating is warranted; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  In this case, the applicable rating criteria are 
adequate to evaluate the Veteran's disability.  The Veteran has 
consistently been found to suffer from occupational and social 
impairment, sleep impairment and nightmares, and depression.  
These symptoms are contemplated under the applicable rating 
criteria for PTSD, ending the Board's inquiry and resulting in a 
finding that an extraschedular evaluation is not appropriate in 
this case.  

In summary, the Board finds that over the course of the entire 
appeals period, the Veteran's PTSD has been productive of 
occupational and social impairment with reduced reliability and 
productivity, but not occupational and social impairment with 
deficiencies in most areas.  As a result, the Board concludes 
that the criteria for a rating in excess of 50 percent rating for 
his service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.41, 4.125, 4.130, DC 9411.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

First, VA has met its duty to notify for this claim.  Service 
connection for this issue was granted in a July 2008 rating 
decision.  The Veteran is now appealing the downstream issue of 
the initial rating that was assigned.  Therefore, additional VCAA 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 
2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, records of his post-service VA treatment, and 
records of the Veteran's private medical treatment.  The Veteran 
was afforded a VA compensation and pension examination in May 
2008.  

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

An initial rating in excess of 50 percent for the Veteran's 
service-connected PTSD is denied.  


REMAND

The Board observes that the Veteran implies that his service-
connected disabilities prevent him from obtaining and maintaining 
a substantial gainful employment.  In Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim for a TDIU rating is 
part of an increased rating claim when such claim is raised by 
the record.  Given the Veteran's statements implying that that he 
cannot work due to the service-connected PTSD, the Board finds 
that a claim for a TDIU rating is raised.  This issue has not be 
developed or adjudicated for appellate review.  To prevent any 
prejudice to the Veteran, this issue must first be adjudicated by 
the agency of original jurisdiction.



Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be given proper notice 
regarding the information and evidence 
necessary to substantiate the claim for a 
TDIU rating.

2.	  Adjudicate the claim for a TDIU rating.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided with a supplemental statement of the 
case, and an appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


